610 S.E.2d 59 (2005)
279 Ga. 98
TABOR
v.
The STATE.
No. S05A0214.
Supreme Court of Georgia.
March 7, 2005.
Stuart Tabor, Blairsville, pro se.
N. Stanley Gunter, District Attorney, Jeremy D. Clough, Assistant District Attorney, Thurbert E. Baker, Attorney General, for appellee.
THOMPSON, Justice.
Via indictment, Stuart Tabor was charged with four counts of carrying a weapon within a school safety zone in violation of OCGA § 16-11-127.1. After entering a plea of not guilty, Tabor filed a pretrial petition for a writ of habeas corpus asserting that he was being detained unlawfully because at the time in question the weapons were in the locked compartment of an automobile. See *60 OCGA § 16-11-127.1(c)(8). The petition was denied and Tabor brought this direct appeal.[1]
We find no error in the denial of habeas corpus relief. Inasmuch as his criminal trial is pending, Tabor can raise the issues he raised in his petition for habeas corpus, and present evidence to defend himself, upon the trial of the case. Kearse v. Paulk, 264 Ga. 509, 448 S.E.2d 369 (1994), citing Jackson v. Lowry, 170 Ga. 755, 756-757, 154 S.E. 228 (1930). See also Oduok v. Bowden, 272 Ga. 778, 535 S.E.2d 241 (2000).
Judgment affirmed.
All the Justices concur.
NOTES
[1]  See Smith v. Nichols, 270 Ga. 550, 551(1), 512 S.E.2d 279 (1999) (direct appeal lies when pretrial habeas corpus petitioner is in custody in lieu of bond).